internal_revenue_service number release date index number ------------------------------------------------------------ ------------- --------------------------------------------- ------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-148118-06 date date -------------------------------------------------------------- re request for extension of time to file form_3115 application_for change in re request for extension of time to file form_3115 application_for change in accounting_method parent taxpayer ------------------------------------------------- a date1 date2 date3 dear -------------------- ------- -------------------------- --------------------------- -------------------------- this letter responds to a letter dated date submitted by parent on behalf of taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file a form_3115 application_for change in accounting_method with the parent’s consolidated federal_income_tax return for the taxable_year ending date1 the a taxable_year facts parent represents that the facts are as follows taxpayer is a member_of_an_affiliated_group of corporations that is headed by parent and that files consolidated federal_income_tax returns parent timely filed its consolidated federal_income_tax return for the taxable_year ended date1 on date2 pursuant to section a of revproc_99_49 1999_2_cb_725 parent timely filed a copy of a form_3115 with the internal_revenue_service irs national_office on date3 but inadvertently did not file the original form_3115 with its consolidated federal_income_tax return for the taxable_year ending date1 the copy of the form_3115 filed with the irs national_office on date3 was to request a change in the method_of_accounting for plr-148118-06 depreciation of certain assets under the automatic method change procedures of section dollar_figure of the appendix of revproc_99_49 parent prepared its consolidated federal_income_tax return for the a taxable_year and engaged an accounting firm to review the return the form_3115 described above was prepared by the accounting firm the accounting firm however failed to advise taxpayer that the form_3115 filed with the irs national_office on date3 was insufficient to change its method_of_accounting unless the original of the form_3115 was also filed with parent’s consolidated federal_income_tax return ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 of the revproc_99_49 as modified and superseded by revproc_2002_9 procedure and administration regulations to file a form_3115 application_for change in accounting_method with the parent’s consolidated federal_income_tax return for the taxable_year ending date1 law and analysis c b provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting although revproc_99_49 has been modified and superseded by revproc_2002_9 the form_3115 in question was filed when the provisions of revproc_99_49 were in effect a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the regulations thereunder method_of_accounting pursuant to revproc_99_49 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change section a of revproc_99_49 provides that a taxpayer changing a under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain plr-148118-06 elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' sec_301_9100-3 provides that requests for relief under ' will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of and have been satisfied accordingly parent and taxpayer are granted calendar days from the date of this letter to file the form_3115 with an amended consolidated federal tax_return for the a taxable_year except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied concerning i whether taxpayer is qualified to file the form_3115 for the change in method_of_accounting for depreciation under revproc_2002_9 or ii whether taxpayer meets all the requirements of section dollar_figure of the appendix of revproc_99_49 in accordance with the power_of_attorney we are sending copies of this letter to parent’s and taxpayer’s authorized representative we are also sending a copy of this letter to the lmsb official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o’shea william p o’shea associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
